DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1, 9, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent 11/106,494 hereinafter ‘494.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1, 9, and 17 of instant Application, respectively contain elements of claim 1 of the ‘494 as follows:  

Claims
Instant
Claims
‘494
1
first … core
second … core
pipelines
concurrently process
threads
direct memory access engine
memory controller
external storage
crossbar 
operation request
op code 
pointer address
a load of a pointer
perform an access
location

1
first … core
second core
pipelines
concurrently process
threads
direct memory access engine
memory controller
external storage
crossbar
requests
instruction
memory request address
a load of pointer
access
location

Therefore, claim 1 of the ‘494 anticipate(s) the instant application.

Claims 1, 9, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication 2011/0185125), hereinafter Jain in view of Chatterjee et al. (U.S. Patent 5,634,046), hereinafter Chatterjee.

Referring to claim 1, Jain teaches, as claimed, a system comprising:

a first multi-threaded processor core (multithreaded processor core, see Paragraph 22); and

a second multi-threaded processor core coupled to the first multi-threaded processor core, wherein the first multi-threaded processor core and the second multi-threaded processor core each comprise: 

a plurality of pipelines (pipelines, see Paragraph 34) to concurrently process a plurality of threads (threads, see Paragraph 32), a direct memory access engine (DMA, see Paragraph 54), a memory controller (see Fig. 3, Memory Interface 130 and Processor 10) to couple with an external storage (see Fig. 3, To/from system memory), and a crossbar (see Fig. 3, Crossbar 110) to couple the plurality of pipelines, the direct memory access engine, and the memory controller, wherein the memory controller is to, in response to an operation request issued by the direct memory access engine and comprising an opcode (instructions, see Paragraph 23). 

Jain does not disclose expressly a load of a pointer from the pointer address in the external storage, and perform an access according to the opcode at a location of the external storage indicated by the pointer.

Chatterjee does disclose a load of a pointer (see Fig. 8, Step 112; Note, Resetting Stack Pointer to the stack is act of reloading) from the pointer address in the external storage (see Fig. 6, Step 88, Stack Pointer Register), and perform an access (see Fig. 8, Step 110, Access Data at Offsets) according to the opcode at a location of the external storage indicated by the pointer (see Fig. 8, Step 110, Offsets From Stack Pointer).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a pointer concept into Jain.

The suggestion/motivation for doing so would have been to allow for various flow of data without interruption (see Column 1, Lines 55-67 and Column 2, Lines 1-21).

As to claims 9 and 17, they are directed to a method/program to implement the device as set forth in claims 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 2-8, 10-16, and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcome the ODP rejections set forth in this office action.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183